NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES G. KINNEY,                              No. 17-55081

                Plaintiff-Appellant,            D.C. No. 8:16-cv-02197-CJC-KES

 v.
                                                MEMORANDUM*
CLERK OF CALIFORNIA COURT OF
APPEAL, FOURTH APPELLATE
DISTRICT, Division Three, acting in an
administrative capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Charles G. Kinney appeals pro se from the district court’s order dismissing

his action alleging constitutional claims arising from state court proceedings. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Kinney’s request for oral
argument, set forth in the opening brief, is denied.
have jurisdiction under 28 U.S.C. § 1291. We review de novo a sua sponte

dismissal for failure to state a claim. Barrett v. Belleque, 544 F.3d 1060, 1061 (9th

Cir. 2008). We affirm.

      The district court properly dismissed Kinney’s action on the basis of judicial

immunity and quasi-judicial immunity. See Duvall v. County of Kitsap, 260 F.3d
1124, 1133 (9th Cir. 2001) (describing factors relevant to whether an act is judicial

in nature and subject to judicial immunity); Mullis v. U.S. Bankr. Court, 828 F.2d
1385, 1390 (9th Cir. 1987) (court clerks have absolute quasi-judicial immunity

from damages for civil rights violations when they perform tasks that are an

integral part of the judicial process, including taking actions necessary to

commence an action); see also Sparling v. Hoffman Constr. Co., 864 F.2d 635,

637-38 (9th Cir. 1988) (court may sua sponte dismiss a complaint for failure to

state a claim without notice or an opportunity to respond when plaintiff cannot

possibly win relief).

      To the extent that Kinney seeks an order directing defendants to docket his

appeal, this court lacks jurisdiction to issue such an order. See Demos v. U.S. Dist.

Court For E. Dist. of Wash., 925 F.2d 1160, 1161-62 (9th Cir. 1991) (order)

(federal courts lack jurisdiction to issue writs of mandamus to state courts).

      The district court did not abuse its discretion by dismissing the complaint

without leave to amend because amendment would be futile. Cervantes v.


                                          2                                      17-55081
Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that dismissal without leave to amend is proper

when amendment would be futile).

      The district court did not abuse its discretion by denying Kinney’s motion to

vacate or reconsider because Kinney failed to demonstrate any basis for

reconsideration. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5
F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds

for reconsideration).

      We reject as unsupported by the record Kinney’s contention that the district

judge was biased.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                                   17-55081